Case 19-70703-sms         Doc 22    Filed 01/28/20 Entered 01/28/20 22:23:52   Desc Main
                                   Document      Page 1 of 15


                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                                   }    CASE NUMBER 19-70703-sms
                                            }
   Carol Joan Pottinger                     }    CHAPTER 7
                                            }
                  DEBTOR(S)                 }

            AMENDMENT TO CHAPTER 7 PETITION AND SCHEDULES

   COMES NOW DEBTOR amends Schedules D and E/F, as per attached respectively, to
   accurately disclose the Debtor’s creditors.

   WHEREFORE, Debtor prays that this Amendment be allowed, and for such other and
   further relief as the Court deems appropriate and just.


   Respectfully submitted,

   Dated: Tuesday, January 28, 2020
   Saedi Law Group, LLC
   ______________/s/_______________
   Lorena L. Saedi 622072, Attorney for Debtor
   3006 Clairmont Road
   Suite 103
   Atlanta, Georgia 30329
   Phone: (404) 889-8663
   Fax: (888) 850-1774
   Lsaedi@SaediLawGroup.com
              Case 19-70703-sms                      Doc 22           Filed 01/28/20 Entered 01/28/20 22:23:52                                     Desc Main
                                                                     Document      Page 2 of 15
 Fill in this information to identify your case:

 Debtor 1                   Carol Joan Pottinger
                            First Name                       Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number           19-70703-sms
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
 2.1     Chase                                     Describe the property that secures the claim:              $150,000.00               $359,042.00                   $0.00
         Creditor's Name                           2078 Park Ave Bridgeport Court
                                                   Bridgeport, CT 06604 Fairfield
                                                   County
                                                   As of the date you file, the claim is: Check all that
         PO Box 15153                              apply.
         Wilmington, DE 19886                       Contingent
         Number, Street, City, State & Zip Code     Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)    Mortgage
       community debt

 Date debt was incurred                                     Last 4 digits of account number


 2.2     Chase Card Services                       Describe the property that secures the claim:                $35,000.00               $35,000.00                   $0.00
         Creditor's Name                           2017 Range Rover Evoke 35000
                                                   miles
         Attn: Bankruptcy
                                                   As of the date you file, the claim is: Check all that
         Po Box 15298                              apply.
         Wilmington, DE 19850                       Contingent
         Number, Street, City, State & Zip Code     Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number



Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-70703-sms                            Doc 22        Filed 01/28/20 Entered 01/28/20 22:23:52                                Desc Main
                                                                     Document      Page 3 of 15
 Debtor 1 Carol Joan Pottinger                                                                             Case number (if known)   19-70703-sms
              First Name                  Middle Name                     Last Name


 2.3    Discover Personal Loans                    Describe the property that secures the claim:                  $16,682.00                 $0.00       $16,682.00
        Creditor's Name                            Real and Personal Property

        Attn: Bankruptcy
                                                   As of the date you file, the claim is: Check all that
        Po Box 30954                               apply.
        Salt Lake City, UT 84130                    Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

                                Opened
                                7/05/17
                                Last Active
 Date debt was incurred         9/19/18                     Last 4 digits of account number        7790


 2.4    Mr. Cooper                                 Describe the property that secures the claim:                 $250,200.00           $280,000.00              $0.00
        Creditor's Name                            3916 Brenteresa Court Snellville, GA
        Attn: Bankruptcy                           30039 Gwinnett County
        8950 Cypress Waters
                                                   As of the date you file, the claim is: Check all that
        Blvd                                       apply.
        Coppell, TX 75019                           Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                $451,882.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                               $451,882.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-70703-sms                      Doc 22             Filed 01/28/20 Entered 01/28/20 22:23:52                                         Desc Main
                                                                       Document      Page 4 of 15
 Fill in this information to identify your case:

 Debtor 1                   Carol Joan Pottinger
                            First Name                      Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number           19-70703-sms
 (if known)
                                                                                                                                                      Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority           Nonpriority
                                                                                                                                              amount             amount
 2.1          Georgia Department of Revenue                          Last 4 digits of account number                                  $0.00              $0.00               $0.00
              Priority Creditor's Name
              ATTN: Bankruptcy Department                            When was the debt incurred?
              1800 Century Blvd., N.E.
              Atlanta, GA 30345
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            Notice




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              44272                                             Best Case Bankruptcy
            Case 19-70703-sms                         Doc 22            Filed 01/28/20 Entered 01/28/20 22:23:52                                           Desc Main
                                                                       Document      Page 5 of 15
 Debtor 1 Carol Joan Pottinger                                                                             Case number (if known)            19-70703-sms

 2.2        Internal Revenue Service                                 Last 4 digits of account number                               $0.00                   $0.00                 $0.00
            Priority Creditor's Name
            ATTN: Bankruptcy Unit                                    When was the debt incurred?
            Stop 335-D, PO Box 995
            Atlanta, GA 30370
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            Notice


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Amex                                                       Last 4 digits of account number        3633                                                        $1,590.00
            Nonpriority Creditor's Name
            Correspondence/Bankruptcy                                                                         Opened 08/16 Last Active
            Po Box 981540                                              When was the debt incurred?            11/13/18
            El Paso, TX 79998
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify     Credit Card




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
           Case 19-70703-sms                         Doc 22           Filed 01/28/20 Entered 01/28/20 22:23:52                                         Desc Main
                                                                     Document      Page 6 of 15
 Debtor 1 Carol Joan Pottinger                                                                           Case number (if known)        19-70703-sms

 4.2      Chase Card Services                                        Last 4 digits of account number       6586                                              $12,279.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 06/17 Last Active
          Po Box 15298                                               When was the debt incurred?           12/28/18
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit Card


 4.3      Comenity Bank/Victoria Secret                              Last 4 digits of account number       6003                                                  $278.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 06/13 Last Active
          Po Box 182125                                              When was the debt incurred?           8/15/19
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Charge Account


 4.4      ComenityBank/Venus                                         Last 4 digits of account number       7944                                                  $304.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                            Opened 05/14 Last Active
          Po Box 182125                                              When was the debt incurred?           8/15/19
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-70703-sms                         Doc 22           Filed 01/28/20 Entered 01/28/20 22:23:52                                         Desc Main
                                                                     Document      Page 7 of 15
 Debtor 1 Carol Joan Pottinger                                                                           Case number (if known)        19-70703-sms

 4.5      Comenitycapital/bjsclb                                     Last 4 digits of account number       9891                                                  $367.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                            Opened 06/17 Last Active
          Po Box 182125                                              When was the debt incurred?           8/15/19
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit Card


 4.6      FedLoan Servicing                                          Last 4 digits of account number       0001                                              $36,300.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 02/16 Last Active
          Po Box 69184                                               When was the debt incurred?           5/26/19
          Harrisburg, PA 17106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify
                                                                                          Educational
 4.7      Synchrony Bank/ JC Penneys                                 Last 4 digits of account number       1548                                                  $382.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/14 Last Active
          Po Box 956060                                              When was the debt incurred?           11/25/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-70703-sms                         Doc 22           Filed 01/28/20 Entered 01/28/20 22:23:52                                         Desc Main
                                                                     Document      Page 8 of 15
 Debtor 1 Carol Joan Pottinger                                                                           Case number (if known)        19-70703-sms

 4.8       Synchrony Bank/TJX                                        Last 4 digits of account number       9019                                                  $809.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy Dept                                                                           Opened 07/16 Last Active
           Po Box 965060                                             When was the debt incurred?           6/28/18
           Orlando, FL 32896
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     Credit Card


 4.9       Wells Fargo Dealer Services                               Last 4 digits of account number       8622                                                $1,918.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                Opened 09/15 Last Active
           Po Box 19657                                              When was the debt incurred?           11/13/17
           Irvine, CA 92623
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     account

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                               Total Claim
                        6a.   Domestic support obligations                                                 6a.       $                          0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                         6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were intoxicated               6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.      6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                     6e.       $                          0.00

                                                                                                                               Total Claim
                        6f.   Student loans                                                                6f.       $                     36,300.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                        6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts            6h.       $

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-70703-sms                         Doc 22           Filed 01/28/20 Entered 01/28/20 22:23:52                         Desc Main
                                                                     Document      Page 9 of 15
 Debtor 1 Carol Joan Pottinger                                                                       Case number (if known)   19-70703-sms

                                                                                                                                    0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $              17,927.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $              54,227.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 19-70703-sms                          Doc 22           Filed 01/28/20 Entered 01/28/20 22:23:52                                                   Desc Main
                                                                         Document     Page 10 of 15
 Fill in this information to identify your case:

 Debtor 1                   Carol Joan Pottinger
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF GEORGIA

 Case number           19-70703-sms
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $             459,521.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $              41,000.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $             500,521.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $             451,882.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $              54,227.00


                                                                                                                                     Your total liabilities $                  506,109.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $                 4,773.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $                 3,764.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
           Case 19-70703-sms                         Doc 22           Filed 01/28/20 Entered 01/28/20 22:23:52                         Desc Main
                                                                     Document     Page 11 of 15
 Debtor 1      Carol Joan Pottinger                                                       Case number (if known) 19-70703-sms

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $           3,990.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                 0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            36,300.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             36,300.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                      page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Case 19-70703-sms         Doc 22    Filed 01/28/20 Entered 01/28/20 22:23:52            Desc Main
                                   Document     Page 12 of 15


                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                                     }   CASE NUMBER 19-70703-sms
                                              }
   Carol Joan Pottinger                       }   CHAPTER 7
                                              }
                   DEBTOR(S)                  }

                   DECLARATION UNDER PENALTY OF PERJURY


   I (We) declare under penalty of perjury that the foregoing is true and correct to the best of
   my (our) knowledge, information and belief.


   Dated: Tuesday, January 28, 2020

   ______________/s/_______________
   Carol Joan Pottinger


    Penalty for making a false statement or concealing property: Fine of up to $500,000 or
             imprisonment for up to 5 years or both. 18 U.S.C. §152 and §3571.
Case 19-70703-sms         Doc 22    Filed 01/28/20 Entered 01/28/20 22:23:52            Desc Main
                                   Document     Page 13 of 15


                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                                     }   CASE NUMBER 19-70703-sms
                                              }
   Carol Joan Pottinger                       }   CHAPTER 7
                                              }
                   DEBTOR(S)                  }

                                CERTIFICATE OF SERVICE

   The undersigned hereby swears or affirms that a copy of the foregoing pleading has been
   mailed to the following with sufficient postage affixed thereto to ensure delivery by first-
   class United States mail or by electronic means pursuant to Fed. R. Civ. P.(b)(2)(D) and
   Fed. R. Bankr. P. 9022:

   Neil Gordon
   Chapter 7 Trustee
   171 17th Street #2100
   Atlanta, GA 30363

   Carol Joan Pottinger
   3916 Brenteresa Court
   Snellville, GA 30039

   Dated: Tuesday, January 28, 2020
   Saedi Law Group, LLC
   ______________/s/_______________
   Lorena L. Saedi 622072, Attorney for Debtor
   3006 Clairmont Road
   Suite 103
   Atlanta, Georgia 30329
   Phone: (404) 889-8663
   Fax: (888) 850-1774
   Lsaedi@SaediLawGroup.com
Case 19-70703-sms   Doc 22    Filed 01/28/20 Entered 01/28/20 22:23:52   Desc Main
                             Document     Page 14 of 15


                                 Supplemental Matrix
                                        Amex
                              Correspondence/Bankruptcy
                                    Po Box 981540
                                  El Paso, TX 79998

                                        Chase
                                    PO Box 15153
                                 Wilmington, DE 19886

                                 Chase Card Services
                                    Attn: Bankruptcy
                                     Po Box 15298
                                 Wilmington, DE 19850

                             Comenity Bank/Victoria Secret
                                  Attn: Bankruptcy
                                   Po Box 182125
                                Columbus, OH 43218

                                 ComenityBank/Venus
                                 Attn: Bankruptcy Dept
                                    Po Box 182125
                                 Columbus, OH 43218

                                 Comenitycapital/bjsclb
                                 Attn: Bankruptcy Dept
                                    Po Box 182125
                                 Columbus, OH 43218

                                Discover Personal Loans
                                     Attn: Bankruptcy
                                      Po Box 30954
                                Salt Lake City, UT 84130

                                  FedLoan Servicing
                                   Attn: Bankruptcy
                                    Po Box 69184
                                 Harrisburg, PA 17106

                             Georgia Department of Revenue
                             ATTN: Bankruptcy Department
                                1800 Century Blvd., N.E.
                                   Atlanta, GA 30345

                                Internal Revenue Service
                                 ATTN: Bankruptcy Unit
                                Stop 335-D, PO Box 995
                                    Atlanta, GA 30370

                                      Mr. Cooper
                                   Attn: Bankruptcy
                               8950 Cypress Waters Blvd
                                  Coppell, TX 75019
Case 19-70703-sms   Doc 22    Filed 01/28/20 Entered 01/28/20 22:23:52   Desc Main
                             Document     Page 15 of 15


                              Synchrony Bank/ JC Penneys
                                    Attn: Bankruptcy
                                    Po Box 956060
                                  Orlando, FL 32896

                                 Synchrony Bank/TJX
                                 Attn: Bankruptcy Dept
                                    Po Box 965060
                                  Orlando, FL 32896

                              Wells Fargo Dealer Services
                                    Attn: Bankruptcy
                                      Po Box 19657
                                    Irvine, CA 92623
